Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6, 9, 11, 12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over in Onishi (U.S. App. 2011/0134158 hereinafter referred to as “Oni”) in view of Yang et al. (U.S. App. 2018/0373095).
In regard to claim 1, Oni teaches a backlight module (see Figs. 2 and 3), comprising a backlight source, wherein the backlight source is divided into a plurality of light-emitting areas (see Figs. 3 LED backlights 121 in Groups); each of the light-emitting areas comprises a plurality of light-emitting devices (see Fig. 4, LEDs 123); the light- emitting devices in each of the light-emitting areas are mutually independent (see Fig. 4, Items 123); and a backlight control circuit (see Fig. 3, Item 122), the backlight 
Oni is not relied upon to teach comprises a plurality of current control circuits in one-to-one correspondence to the light-emitting areas and a backlight adjusting circuit connected to each of the current control circuits.
Oni does teach the concept of individual LED control (see Para. 50 individual varying current values for LEDs).
However, Yang teaches a plurality of current control circuits in one-to-one correspondence to the light-emitting areas and a backlight adjusting circuit connected to each of the current control circuits (see at least Para. 12 and Figs. 7 and 8 with individual driving ICs controlling current).
It would have been obvious to a person of ordinary skill in the art to modify the device of Oni to include the separate drivers of Yang for improved efficiency (see Para. 4). Examiner notes Oni discloses the base product/process of backlight control while Yang discloses the known technique of using multiple control circuits to yield predictable results in the device of Oni.
	Regarding claim 2, Oni in view of Yang teaches all the limitations of claim 1 above. Oni further teaches wherein each of the light-emitting areas is divided into a plurality of light-emitting subareas which are arrayed in a column direction and extend in 
Regarding claim 3, Oni in view of Yang teaches all the limitations of claim 2 above. Oni further teaches are configured to control the light-emitting devices in the light- emitting groups to emit light in response to that pixels corresponding to the light-emitting groups are scanned (see at least Figs. 5A, 5B, and 10).
Oni is not relied upon to teach wherein each of the light-emitting subareas comprises a plurality of light-emitting groups arrayed in a line direction, and each of the light- emitting groups comprises one or more light-emitting devices in series; and the current control circuits. 
However, Yang teaches wherein each of the light-emitting subareas comprises a plurality of light-emitting groups arrayed in a line direction (see Fig. 7), and each of the light- emitting groups comprises one or more light-emitting devices in series (see Para. 3 grouped in series); and the current control circuits (see at least Para. 12 and Figs. 7 and 8 with individual driving ICs controlling current).

Regarding claim 6, Oni in view of Yang teaches all the limitations of claim 1 above. Oni is not relied upon to teach wherein the backlight adjusting circuit is connected to the current control circuits through a serial peripheral interface, wherein the serial peripheral interface comprises one input end and a plurality of output ends; the input end is connected to the backlight adjusting circuit; and the plurality of the output ends are separately connected to the current control circuits through buses.
However, Yang teaches wherein the backlight adjusting circuit is connected to the current control circuits through a serial peripheral interface, wherein the serial peripheral interface comprises one input end and a plurality of output ends (see Fig. 8, SPI Bus); the input end is connected to the backlight adjusting circuit (see Fig. 8, MCU connected to SPI Bus); and the plurality of the output ends are separately connected to the current control circuits through buses (see Fig. 8, SPI Bus split to different driving ICs).
It would have been obvious to a person of ordinary skill in the art to modify the device of Oni to include the separate drivers and bus branches of Yang for improved efficiency (see Para. 4). Examiner notes Oni discloses the base product/process of backlight control while Yang discloses the known technique of using multiple control circuit bus branches to yield predictable results in the device of Oni.
Regarding claim 9, Oni in view of Yang teaches all the limitations of claim 1 above. Oni further teaches a display device, comprising a display and the backlight module of any one of claim 1 (see Fig. 9 and title).
Regarding claim 10, Oni in view of Yang teaches all the limitations of claim 1 above. Oni further teaches determining a working sequence of the current control circuit by a backlight adjusting circuit according to a display area scanning direction of a display (see at least Para. 71 and 72 synchronizing scanning with the backlight control); and controlling the light-emitting devices to emit light by the current control circuits in response to that areas corresponding to the light-emitting devices in the display areas are scanned (see Figs. 6A-9 scanning order of display backlights corresponding to direction of pixel scans and image to be displayed).
Oni is not relied upon to teach current control circuits.
However Yang teaches current control circuits (see at least Para. 12 and Figs. 7 and 8 with individual driving ICs controlling current).
It would have been obvious to a person of ordinary skill in the art to modify the device of Oni to include the separate drivers of Yang for improved efficiency (see Para. 4). Examiner notes Oni discloses the base product/process of backlight control while Yang discloses the known technique of using multiple control circuits to yield predictable results in the device of Oni.
Regarding claim 11, Oni in view of Yang teaches all the limitations of claim 10 above. Oni further teaches when the light-emitting areas are divided into a plurality of light-emitting subareas (see Fig. 9), further comprising: determining a scanning sequence of the light-emitting subareas in the light-emitting areas by the backlight circuit in response to that lines of pixels corresponding to the light- emitting subareas are scanned (see Figs. 6A-9 scanning order of display backlights corresponding to direction of pixel scans and image to be displayed).
Oni is not relied upon to teach current control circuits.
However Yang teaches current control circuits (see at least Para. 12 and Figs. 7 and 8 with individual driving ICs controlling current).
It would have been obvious to a person of ordinary skill in the art to modify the device of Oni to include the separate drivers of Yang for improved efficiency (see Para. 4). Examiner notes Oni discloses the base product/process of backlight control while Yang discloses the known technique of using multiple control circuits to yield predictable results in the device of Oni.
Regarding claim 12, Oni in view of Yang teaches all the limitations of claim 11 above. Oni further teaches wherein when the light- emitting subareas comprises a plurality of light-emitting groups (See Fig. 9), the controlling the light- emitting devices in the light-emitting subareas to emit light by the current control circuit when lines of pixels corresponding to the light-emitting subareas are scanned (See Fig. 5A-7B scanning), comprises: controlling the light-emitting devices in the light-emitting groups to emit light circuit in response to that pixels corresponding to the light-emitting groups are scanned(see Figs. 6A-9 scanning order of display backlights corresponding to direction of pixel scans and image to be displayed).
Oni is not relied upon to teach current control circuits.
However Yang teaches current control circuits (see at least Para. 12 and Figs. 7 and 8 with individual driving ICs controlling current).
It would have been obvious to a person of ordinary skill in the art to modify the device of Oni to include the separate drivers of Yang for improved efficiency (see Para. 4). Examiner notes Oni discloses the base product/process of backlight control while Yang discloses the known technique of using multiple control circuits to yield predictable results in the device of Oni.
Regarding claim 16, Oni in view of Yang teaches all the limitations of claim 10 above. Oni further teaches a driving method for a display device, comprising: driving a display to display according to a set display area scanning direction (see Figs. 7A-9); and driving the backlight module to display by using the control method for the backlight module claim 10 (see at least Para. 71 and 72 synchronizing scanning with the backlight control).
Claim(s) 4, 5, 13, 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over in Onishi (U.S. App. 2011/0134158 hereinafter referred to as “Oni”) in view of Yang et al. (U.S. App. 2018/0373095) in further view of Peng al. (U.S. App. 2008/0150853).
Regarding claim 4, Oni in view of Yang teaches all the limitations of claim 3 above. Oni and Yang is not relied upon to teach wherein the current control circuits are 
As discussed above Oni discloses gradation analysis (See Fig. 1) and Yang does teach the concept of current controlled groups (see Figs. 7 and 8). 
However, Peng teaches wherein the current control circuits are configured to control working currents of the light-emitting groups according to gray-scale values of pixels (see Para. 27, 31, and Fig. 3a).
It would have been obvious to a person of ordinary skill in the art to modify the device of Oni and Yang to include the grayscale of Peng for improved image white balance (see Para. 31). Examiner notes Oni and Yang discloses the base product/process of backlight control while Peng discloses the known technique of grayscale data to yield predictable results in the device of Oni and Yang.
Regarding claim 5, Oni in view of Yang and Peng teaches all the limitations of claim 4 above. Oni further teaches wherein the backlight adjusting circuit is further configured to determine brightness values corresponding to the light-emitting groups according to data of each frame of images to be displayed (see at least Fig. 9, Item 132 and at least Para. 74); and the current control circuit are configured to generate working currents to control the light- emitting groups to emit light according to the brightness values corresponding to the light- emitting groups determined by the backlight adjusting circuit (see Figs. 9 and 10 optimized for brightness value of target display area and Para. 80).
Oni is not relied upon to teach current control circuits.
circuits (see at least Para. 12 and Figs. 7 and 8 with individual driving ICs controlling current).
It would have been obvious to a person of ordinary skill in the art to modify the device of Oni to include the separate drivers of Yang for improved efficiency (see Para. 4). Examiner notes Oni discloses the base product/process of backlight control while Yang discloses the known technique of using multiple control circuits to yield predictable results in the device of Oni.
Regarding claim 13, Oni in view of Yang teaches all the limitations of claim 12 above. Oni further teaches wherein the controlling the light-emitting devices in the light-emitting groups to emit light by the current control circuits, comprise: controlling working currents of the light-emitting groups by the current control circuit (see Para. 50 individual varying current values for LEDs) pixels corresponding to the light-emitting groups (see Fig. 9).
Oni is not relied upon to teach control circuits and according to gray-scale values of pixels.
However, Yang teaches control circuits (see at least Para. 12 and Figs. 7 and 8 with individual driving ICs controlling current).
It would have been obvious to a person of ordinary skill in the art to modify the device of Oni to include the separate drivers of Yang for improved efficiency (see Para. 4). Examiner notes Oni discloses the base product/process of backlight control while Yang discloses the known technique of using multiple control circuits to yield predictable results in the device of Oni.

However, Peng teaches according to gray-scale values of pixels (see Para. 27, 31, and Fig. 3a).
It would have been obvious to a person of ordinary skill in the art to modify the device of Oni and Yang to include the grayscale of Peng for improved image white balance (see Para. 31). Examiner notes Oni and Yang discloses the base product/process of backlight control while Peng discloses the known technique of grayscale data to yield predictable results in the device of Oni and Yang.
Regarding claim 14, Oni in view of Yang and Peng teaches all the limitations of claim 13 above. Oni further teaches wherein the controlling working currents of the light-emitting groups by the current control circuits comprises: determining brightness values corresponding to the light-emitting groups by the backlight adjusting circuit according to data of each frame of images to be displayed (see at least Fig. 9, Item 132 and at least Para. 74); and generating working currents to control the light-emitting groups to emit light by the current control circuits according to the brightness values corresponding to the light-emitting groups determined by the backlight adjusting circuit (see Figs. 9 and 10 optimized for brightness value of target display area and Para. 80).
Oni and Yang is not relied upon to teach according to gray-scale values of pixels corresponding to the light-emitting groups.
However, Peng teaches according to gray-scale values of pixels corresponding to the light-emitting groups (see Para. 27, 31, and Fig. 3a).
.

Allowable Subject Matter
Claims 7, 8, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW YEUNG/Primary Examiner, Art Unit 2694